IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                             FILED
                                                                                  October 9, 2009
                                       No. 08-60667
                                     Summary Calendar                         Charles R. Fulbruge III
                                                                                      Clerk

SHAWN BURTON,

                                                       Plaintiff-Appellant

v.

FRANK DILLARD; MICHAEL JAMES MAGAYHEE; CITY OF RIDGELAND
MISSISSIPPI; ANITA WITTINGTON; EMERY E. DYER; TERRENCE
BOUDREAUX; ROCCO BONURA; THE BULLDOG INC.,

                                                       Defendants-Appellees

     ------------------------------------------------------------------------------------------

SHAWN BURTON,

                                                       Plaintiff-Appellant
v.

CHIEF OF POLICE, City of Ridgeland; DIRECTOR OF INTERNAL AFFAIRS
DIVISION, City of Ridgeland; COMMAND SERGEANTS, City of Ridgeland;
POLICE OFFICERS UNKNOWN, City of Ridgeland; CITY MANAGER, City of
Ridgeland; THE CITY OF RIDGELAND, MISSISSIPPI,

                                                       Defendants-Appellees




                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:05-CV-292
                             USDC No. 3:06-CV-266
                                   No. 08-60667

Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      Shawn Burton, Mississippi prisoner # 82975, appeals the dismissal of his
two civil rights complaints in which he argued that his August 9, 1999 arrest was
unlawful on various grounds. As a result of that arrest, he was charged with
robbery, auto burglary, and kidnapping; he was eventually convicted of robbery.
See Burton v. State, 914 So. 2d 288, 289 (Miss. Ct. App. 2005). Burton also
complains that his claims were improperly consolidated.
      We discern no abuse of discretion in the district court’s decision to
consolidate the matters. See Green v. Polunsky, 229 F.3d 486, 488 (5th Cir. 2000).
With respect to the merits, the district court did not err in dismissing Burton’s
claims under Heck v. Humphrey, 512 U.S. 477 (1994). See Wells v. Bonner, 45
F.3d 90, 95 (5th Cir. 1995). As Burton’s appeal presents no legal points arguable
on their merits, it is frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983). Because the appeal is frivolous, it is dismissed. See 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
Burton previously accumulated two strikes in the prior § 1983 action challenging
the legality of his arrest. Accordingly, Burton is now barred from proceeding in
forma pauperis pursuant to § 1915 in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is in imminent danger of serious
physical injury. See § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




       *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.

                                         2